Citation Nr: 1100284	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-35 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.	Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right ear 
hearing loss. 

2.	Entitlement to service connection for left ear hearing loss.

3.	Entitlement to an disability rating in excess of 10 percent 
for service-connected duodenitis with superficial ulceration, 
small hiatal hernia, claimed as gastritis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to April 1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The request to reopen the claim of service connection for right 
ear hearing loss being granted herein, the issue of service 
connection for the alleged disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A claim of service connection for right ear hearing loss was 
previously denied by the RO in September 2002.

2.	The evidence of record does not demonstrate that the Veteran 
has left ear hearing loss, as defined by VA regulations.

3.	The evidence received since September 2002 relates to 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for a right ear hearing 
loss.

4.	The evidence prior to January 11, 2008, does not demonstrate 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation, with substernal arm or shoulder 
pain, productive of considerable impairment of health; nor 
does it demonstrate recurrent incapacitating episodes, anemia, 
and significant weight loss. 

5.	The evidence from January 11, 2008, to June 17, 2009, 
demonstrated recurrent episodes of incapacitation four or more 
times a year with a duration of ten or more days.

6.	The evidence since June 17, 2009, does not demonstrate 
presence of moderate ulcer with recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration, anemia, significant weight loss, or recurrent 
epigastric distress with dysphagia, pyrosis and regurgitation, 
with substernal arm or shoulder pain, productive of 
considerable impairment of health


CONCLUSION OF LAW

1.	The September 2002 RO decision denying the claim of service 
connection for a right ear hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 2002);  38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010).

2.	New and material evidence sufficient to reopen the claim of 
service connection for right ear hearing loss has been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).

3.	The criteria for service connection for left hearing loss have 
not been met.         38 U.S.C.A §§ 1101, 1131, 1133 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2010).

4.	The criteria of a disability rating greater than 10 percent 
for duodenitis with superficial ulceration, small hiatal 
hernia, claimed as gastritis, prior to January 11, 2008, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, DC 7346-7305 (2010).

5.	Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an 40 percent disability rating for the Veteran's 
service-connected for duodenitis with superficial ulceration, 
small hiatal hernia, claimed as gastritis, have been met, from 
January 11, 20008, to June 17, 2009.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, DC 
7346-7305 (2010).

6.	The criteria of a disability rating greater than 10 percent 
for duodenitis with superficial ulceration, small hiatal 
hernia, claimed as gastritis, since June 17, 2009, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.114, DC 7346-7305 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide and; (3) that the 
claimant is expected to provide. 

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In a new and material evidence claim, statutory and regulatory 
notice must include the evidence and information that is 
necessary to reopen the claim and the evidence and information 
that is necessary to establish the underlying claim for the 
benefit sought.  The notice should include the basis for the 
previous denial and what specific evidence is needed to reopen.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In January and April 2008, the agency of original jurisdiction 
(AOJ) sent letters to the Veteran providing the notice required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) to include 
notice pursuant to Dingess.  

In addition, the April 2008 letter included notice as interpreted 
by Kent for the request to reopen the claims of service 
connection for right ear hearing loss.  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claims for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide. 

Regarding the duty to assist, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, the 
claim is not reopened, and VA's duties have been fulfilled.  To 
be clear, VA does not have a duty to provide the veteran a VA 
examination and/or an opinion if the claim is not reopened.  See 
38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2010).

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records and providing VA examinations.  Consequently, the 
duties to notify and assist have been met.

New and Material Evidence 

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. 
Principi, 3 Vet. App. 510 (1992).  Regarding materiality, the 
Court has held that the newly presented evidence need not be 
probative of all the elements required to award the claim but 
that the evidence must tend to prove the merits of the claim as 
to each essential element that was a specified basis for the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence in 
the record is not new and material even if it was not previously 
associated with the record/considered.  Anglin v. West, 203 F.3d 
1343 (Fed. Cir. 2000).

Prior to the current claim, the Veteran's claim for entitlement 
to service connection for a right ear disorder was denied in a 
January 1981 rating decision.  The evidence of record at this 
time were service treatment records and a VA audiological 
examination report in November 1981 showing no diagnosis of 
hearing loss.  The Veteran did not appeal; accordingly, the 
January 1981 RO rating decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.302.

The Veteran subsequently submitted applications to reopen the 
claim of service connection for right ear hearing loss but was 
denied in January 2000, and September 2002.  Essentially, these 
claims were denied because the "new" evidence also did not 
demonstrate that the Veteran had right ear hearing loss.  Neither 
claim was appealed and they are also final.

The Veteran submitted a new claim for right ear hearing loss in 
January 2008 and was denied by the RO in July 2008.  The Veteran 
timely appealed.  

According to the evidence received since September 2002, in a VA 
hearing consultation in August 2006 the examiner stated the 
Veteran's right ear had "normal hearing from 1500 Hz to 2000 Hz 
with mild mixed type hearing loss from 250 to 100 Hz and from 
3000 Hz to 8000 Hz."  However, it is in unclear whether the 
auditory threshold measurements met the VA criteria for hearing 
loss.  

Nevertheless, the Board finds there is this medical evidence 
above is "new" because it was not previously considered by the RO 
and is not redundant of evidence previously considered.  It is 
"material" because it constitutes medical evidence that the 
Veteran may currently have right ear hearing loss, which was the 
reason service connection was denied previously.  This raises a 
reasonable possibility of substantiating the claim.  
Consequently, the claim is reopened.

Service Connection

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service 
connection for the claimed disorder, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  38 C.F.R §  3.303 (2010); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Service connection may 
also be granted for chronic disorders, such as sensorineural 
hearing loss, when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of a chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  Continuity 
of symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Impaired hearing will be considered a disability for VA purposes 
when the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims that he has hearing loss as a result of loud 
noise exposure during service.  The Veteran stated he was 
involved in explosions as a tanker during active duty which 
caused his hearing loss.  According to the Veteran's in-service 
personnel records, the Veteran was an armor crewman during his 
three months in active duty.  

The Veteran's in-service treatment records are silent of any 
complaint or treatment for loud noise exposure or hearing loss.  
While the separation examination report is not part of the 
service treatment records, the Veteran underwent an audiological 
examination in November 1980, seven months after separation, 
which indicate his hearing was within normal limits, bilaterally. 

According to VA treatment records from November 1996 to June 
2007, there is evidence the Veteran was treated for Eustachian 
tube dysfunction and occasional hearing loss.  Generally, these 
records did not indicate whether they relate bilaterally or to a 
single ear nor did they report the pure tone thresholds.  In 
addition, there was no indication that it is related to the 
Veteran's active duty and his claims of noise exposure during 
service. 

However, the Veteran underwent an audiology consultation in 
August 2006 where air conduction and bone conduction thresholds 
were tested in the left ear.  The examiner opined that the 
Veteran's had normal hearing up to 6000 Hz in the left ear with a 
mild drop at 8000 Hz.  The Veteran was not diagnosed with hearing 
loss in the left ear.       

The Board has reviewed all the medical treatment reported of 
record.  There is no indication the Veteran has been diagnosed 
with or received treatment for left ear hearing loss.

Despite the Veteran's claim, he is not competent or qualified, as 
a layperson, to render a diagnosis or an opinion concerning 
medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Specifically, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu, supra.  In this case, there is none.

Therefore, as there is no competent and probative evidence 
demonstrating that the Veteran has a diagnosis for left ear 
hearing loss, service connection for such disorder is not 
warranted.  Without a disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even assuming 
arguendo, that the Veteran does have a diagnosis for left ear 
hearing loss, there is nothing in the record which suggests it is 
etiologically related to his service.

The Board has considered the applicability of the benefit of the 
doubt doctrine. However, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for left ear hearing loss.  As such, that doctrine is not 
applicable in the instant appeal, and his claim must be denied.  
38 U.S.C.A. § 5107.

Increased Rating

Historically, in September 2006 the Veteran was service connected 
for duodenitis with superficial ulceration, small hiatal hernia, 
claimed as gastritis, at 0 percent disability, effective July 18, 
2006, where it was determined his condition was related to the 
service-connected disability of residuals trauma of the right 
ankle.  In July 2007, the Veteran's disability increased to 10 
percent, effective date July 18, 2006, and this rating was 
continued in the appealed July 2008 rating decision.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7. 38 C.F.R. § 4.14.

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994). However, the Court has since held that in determining the 
present level of a disability for any increased evaluation claim, 
the Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of staged 
ratings would be necessary.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's duodenitis with superficial ulceration, small 
hiatal hernia, claimed as gastritis, is rated under 38 C.F.R. § 
4.114, Diagnostic Codes 7305 and 7346.

Under DC 7305, a 10 percent evaluation is assignable for a mild 
ulcer with recurring symptoms once or twice a year.  A 20 percent 
evaluation is assignable for a moderate ulcer with recurring 
episodes of severe symptoms two or three times a year averaging 
ten days in duration; or with continuous moderate manifestations.  
A 40 percent evaluation is assignable for a moderately severe 
ulcer, which is less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four or 
more times a year.  A 60 percent evaluation is assignable for a 
severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. § 4.114, 
DC 7305 (2010).

Also applicable to the Veteran's claim is DC 7346, which governs 
ratings of hiatal hernias.  This diagnostic code provides that a 
30 percent evaluation is assignable when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal arm or shoulder pain, 
productive of considerable impairment of health.  A 10 percent 
evaluation is assignable with two or more of the symptoms for the 
30 percent evaluation of less severity.  38 C.F.R. § 4.114, DC 
7346 (2010).

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend themselves 
to distinct and separate disability evaluations without violating 
the fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14. 38 C.F.R. § 4.113 (2010).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 
to 7348, inclusive, are not to be combined with each other.  A 
single evaluation is to be assigned under the DC reflecting the 
predominant disability picture, with elevation to the next higher 
evaluation when the severity of the overall disability warrants 
such elevation.  38 C.F.R. § 4.114 (2010).

The Veteran was afforded a VA examination in March 2008 where he 
reported his condition as worsened since his last examination in 
August 2006.  He stated that he was admitted to emergency care as 
a result of worsening abdominal pain.  He reported nausea, but no 
vomiting and stated his pain is worse after eating and localized 
in epigastric area.  He stated he had abdominal surgery for 
intestinal obstruction many years ago.  There was no history of 
hospitalization or surgery, trauma or neoplasm.  The Veteran 
reported period of incapacitation due to stomach or duodenal 
disease four or more times a year for a duration of ten days.  
The Veteran reported gnawing or burning pain in the epigastric 
area daily or more before eating, one to several hours after 
eating, and at night.  There was no episodes of hematemesis or 
melena, and a history of persistent diarrhea more than six times 
daily.  There was no history of vomiting.  The Veteran also 
reported weight loss but as a result of dieting.  A physical 
examination revealed no signs of significant weight loss, 
malnutrition, or anemia.  Furthermore, the "distal esophagus 
show[ed] normal peristalsis and distention, without evidence of 
gastroesophageal reflux or hiatal hernia.  The stomach, duodenum 
and proximal small bowel shows adequate distensibility and 
peristaltic activity.  No constructing exophytic or erosive 
mucosal lesions were identified throughout the visualized upper 
GI."  See VA examination, dated March 2008.

During a June 17, 2009 VA examination, the Veteran reported since 
the March 2008 VA examination he was "feeling equal or worse, 
refers feeling constant epigastric, ardorous pain which has 
requested [increase] in medications dosage.  Also refers 
esophageal reflux worse at night.  No nausea.  Symptoms are not 
affected by meal intake."  There was period of incapacitation 
due to stomach or duodenal disease four or more times a year with 
a duration of four days.  There was daily gnawing or burning pain 
occurring before eating, one to several hours after eating, and 
at night.  One episodes of hematemesis was reported but the 
Veteran reported he did not visit the hospital.  There is no 
history of nausea, vomiting, or diarrhea.  There was no signs of 
significant weight loss, malnutrition, or anemia.  An 
esophagogastroduodenoscopy revealed small hiatal hernia and 
antral and body erythema and friability.  See VA examination, 
dated June 2009.

Based on the evidence, the Board finds that the Veteran does not 
warrant a higher rating under Diagnostic Code 7346.  The next 
higher rating of 30 percent under DC 7346 requires persistently 
recurrent epigastric distress with dysphasia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health.  In this case, 
the Veteran reported abdominal pain and nausea, but has not 
reported substernal, arm or shoulder pain.  The symptoms 
described by the Veteran are not indicative of considerable 
impairment of health.  He has mainly indicated that he has 
trouble immediately after eating, but that he has not described 
considerable impairment of health anywhere in the record.

Based on the medical evidence of record, however, the Board finds 
that a 40 percent evaluation for duodenitis with superficial 
ulceration is warranted.  While there were no reported of anemia 
or weight loss, moderate recurring episodes of incapacitation 
episodes four times a year averaging ten days in duration were 
reported at the March 2008 VA examination.  However, the June 
2009 VA examination reported periods of incapacitation due to 
stomach or duodenal disease four or more times a year with a 
duration of only four days.  Therefore, the Veteran is granted 40 
percent evaluation from January 11, 2008, the date the Veteran 
submitted his request for an increased rating based on his 
worsening condition to June 17, 2009, the date of the VA 
examination where he failed to meet the criteria for a 20 percent 
rating under DC 7305. 

Prior to January 11, 2008, and since the June 2009 VA 
examination, the evidence of record does not demonstrate the 
Veteran met the criteria for a disability rating in excess of 10 
percent under DC 7305.  There is no evidence of moderate ulcer 
with recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration; or with continuous moderate 
manifestations. 

Furthermore, the Veteran has not met the 60 percent evaluation 
under DC 7305 assignable for a severe duodenal ulcer with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  During the entire period of appeal, there has been no 
evidence of vomiting, recurring melena, with anemia and weight 
loss.  The Veteran reported once instance of hematemesis which he 
did not see treatment for, there was no evidence of recurrent 
hematemesis.  
  
Therefore, the Board therefore finds that a rating of 40 percent 
is warranted from January 11, 2008, to June 17, 2009, for 
duodenitis with superficial ulceration, small hiatal hernia, 
claimed as gastritis, and to this extent the appeal is granted.

However, based on the evidence above the Board finds the 
schedular criteria for an rating higher than 10 percent for 
duodenitis with superficial ulceration, small hiatal hernia, 
claimed as gastritis, prior to January 11, 2008, and since June 
17, 2009, have not been met.

Extraschedular Rating

The Board has also considered assignment of an extraschedular 
evaluation.  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board that 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service connected 
disability at issue are inadequate.  See Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extraschedular consideration is required.  See VA Gen. Coun. 
Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 
111 (2008).

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, and it is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms" 
(including marked interference with employment and frequent 
periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for completion of the third step: a determination of whether, to 
accord justice, the claimant's disability picture requires the 
assignment of an extraschedular rating. Thun, supra.

In this case, the rating schedule is adequate and the next higher 
evaluation is not warranted.  It fully contemplates the described 
symptomatology and allows for higher levels of functional 
disability than that currently assigned should the condition 
worsen.  Therefore, no referral for extraschedular consideration 
is required.


ORDER

New and material evidence has been received; the claim for 
service connection for right ear hearing loss is reopened and, to 
that extent only, the appeal is granted.

Entitlement to service connection for left ear hearing loss is 
denied.

A rating in excess of 10 percent for duodenitis with superficial 
ulceration, small hiatal hernia, claimed as gastritis, prior to 
January 11, 2008, is denied.

A rating of 40 percent, but no higher, for duodenitis with 
superficial ulceration, small hiatal hernia, claimed as 
gastritis, from January 11, 2008, to June 17, 2009, is granted.

A rating in excess of 10 percent for duodenitis with superficial 
ulceration, small hiatal hernia, claimed as gastritis, since June 
17, 2009, is denied.


REMAND 

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service 
connection claims, VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies; 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service; but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim.

The Veteran claims that he has hearing loss as a result of loud 
noise exposure during service.  The Veteran stated he was 
involved in explosions as a tanker during active duty which 
caused his hearing loss.  According to the Veteran's in-service 
personnel records, the Veteran was an armor crewman during his 
three months in active duty.  

The Veteran's in-service treatment records are silent of any 
complaint or treatment for loud noise exposure or hearing loss.  
While the separation examination report is not part of the 
service treatment records, the Veteran underwent an audiological 
examination in November 1980, seven months after separation, 
which indicate his hearing was within normal limits, bilaterally. 

As stated above, VA treatment records indicate the Veteran's has 
complained of right ear hearing loss and a possible diagnosis 
according to the August 2008 VA audiological consultation there 
is evidence the Veteran was treated for Eustachian tube 
dysfunction and occasional hearing loss.  However, there is no 
indication that it is related to the Veteran's active duty and 
his claims of noise exposure during service. 

A VA examination has not been provided for this claim and, in 
this case, based on the evidence of possible hearing loss since 
service, the Board finds that an examination and opinion are 
needed.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a VA 
audiological examination to determine the 
nature and etiology of any diagnosed ear 
disorder, specifically right ear hearing 
loss, and the examiner is asked to state 
whether it is at least as likely or not 
that any right ear hearing loss diagnosed 
is etiologically related to service.  

	All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2.	The AMC should then re-adjudicate the 
issue of entitlement to service connected 
for right ear hearing loss.  If the 
benefit sought is not granted, the Veteran 
should be furnished a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


